Name: 78/883/EEC: Commission Decision of 20 October 1978 amending Decision 73/351/EEC setting up an Advisory Committee on Customs Matters
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-10-26

 Avis juridique important|31978D088378/883/EEC: Commission Decision of 20 October 1978 amending Decision 73/351/EEC setting up an Advisory Committee on Customs Matters Official Journal L 299 , 26/10/1978 P. 0039 - 0039 Greek special edition: Chapter 02 Volume 6 P. 0245 Spanish special edition: Chapter 02 Volume 5 P. 0125 Portuguese special edition Chapter 02 Volume 5 P. 0125 ****( 1 ) OJ NO L 321 , 22 . 11 . 1973 , P . 37 . ( 2 ) OJ NO L 362 , 31 . 12 . 1976 , P . 55 . COMMISSION DECISION OF 20 OCTOBER 1978 AMENDING DECISION 73/351/EEC SETTING UP AN ADVISORY COMMITTEE ON CUSTOMS MATTERS ( 78/883/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS , IN ORDER TO GATHER THE OPINIONS OF PROFESSIONAL AND CONSUMER CIRCLES ON PROBLEMS ARISING FROM THE OPERATION OF THE CUSTOMS UNION , THE COMMISSION SET UP AN ADVISORY COMMITTEE ON CUSTOMS MATTERS BY ITS DECISION 73/351/EEC OF 7 NOVEMBER 1973 ( 1 ) AS AMENDED BY DECISION 76/921/EEC ( 2 ); WHEREAS BY DECISION 76/921/EEC ARTICLE 3 OF DECISION 73/351/EEC WAS AMENDED TO INCREASE THE NUMBER OF REPRESENTATIVES FROM INDUSTRY AND TO PROVIDE FOR A REPRESENTATIVE OF ' OTHER PARTIES CONCERNED WITH CUSTOMS PROBLEMS ' ; WHEREAS EXPERIENCE HAS SHOWN THE NEED TO ALLOT AN ADDITIONAL PLACE TO THIS LAST CATEGORY , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 3 OF COMMISSION DECISION 73/351/EEC IS HEREBY AMENDED TO READ AS FOLLOWS : ' ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF 36 MEMBERS . THE COMMITTEE SHALL BE COMPOSED OF REPRESENTATIVES FROM THE FOLLOWING CATEGORIES : INDUSTRIALISTS , CRAFTSMEN , AGRICULTURISTS , TRADESMEN , CARRIERS , BANKING AND INSURANCE INSTITUTIONS , CUSTOMS AGENTS ( INCLUDING SPECIALIZED TRANSPORT CARRIERS ), TOURIST BOARDS , WORKERS , CONSUMERS , AND OTHER PARTIES CONCERNED WITH CUSTOMS PROBLEMS . 2 . REPRESENTATION ON THE COMMITTEE SHALL BE AS FOLLOWS : - FOUR REPRESENTATIVES OF INDUSTRY , - ONE REPRESENTATIVE OF CRAFT INDUSTRY , - THREE REPRESENTATIVES OF AGRICULTURE ( OF WHICH ONE SHALL BE A REPRESENTATIVE OF AGRICULTURAL COOPERATIVES ), - FOUR REPRESENTATIVES OF COMMERCIAL ORGANIZATIONS , - THREE REPRESENTATIVES OF CHAMBERS OF COMMERCE AND INDUSTRY , - ONE REPRESENTATIVE OF RAIL TRANSPORT , - ONE REPRESENTATIVE OF ROAD TRANSPORT , - ONE REPRESENTATIVE OF SHIPPING , - ONE REPRESENTATIVE OF INLAND WATERWAYS TRANSPORT , - ONE REPRESENTATIVE OF AIR TRANSPORT , - ONE REPRESENTATIVE OF BANKING INSTITUTIONS , - ONE REPRESENTATIVE OF INSURANCE INSTITUTIONS , - THREE REPRESENTATIVES OF CUSTOMS AGENTS ( INCLUDING SPECIALIZED TRANSPORT CARRIERS ), - TWO REPRESENTATIVES OF TOURIST BOARDS , - FOUR REPRESENTATIVES OF WORKERS , - THREE REPRESENTATIVES OF CONSUMERS ( OF WHICH ONE SHALL BE FOR CONSUMER COOPERATIVES ), - TWO REPRESENTATIVES OF OTHER PARTIES CONCERNED WITH CUSTOMS PROBLEMS . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 1 NOVEMBER 1978 . DONE AT BRUSSELS , 20 OCTOBER 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION